John I. Purtle, Justice, dissenting. The majority opinion recognizes the applicable law in this case but reaches the wrong decision. The evidence set out in the opinion is sufficient to clearly establish that the facts were fairly evenly divided, thereby presenting a jury question. The driver, Chris Penny, was not speeding, drinking, or otherwise violating the rules of road or any ordinance or statute. It seems to me that the trial court substituted its judgment for that of the jury. The majority opinion relies upon Brant v. Sorrells, 293 Ark. 276, 737 S.W.2d 450 (1987), recognizing that a trial court may not substitute its view of the evidence for that of the jury. The majority has, at the very least, reverted to the rule as it existed prior to the decision in Clayton v. Wagnon, 276 Ark. 124, 633 S.W.2d 19 (1982), and the 1982 amendment to ARCP Rule 59(a)(6). I would affirm the verdict rendered by the jury.